DECOUPLED ALIGNMENT SHROUD FOR VARIABLE CONNECTOR ROUTING

Primary Examiner: Gary Harris 		Art Unit: 1727       April 21, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 10/17/2019 & 01/17/2020 were considered by the examiner.

Drawings
3.	The drawings were received on 01/03/2020.  These drawings are acceptable.

Election/Restrictions
4.	Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/18/2022.


Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue US 2015/0329174.
 	As to Claim 1, Inoue discloses a shroud (component cover (22)) configured to (intended use) connect a leadframe (frames 32 & 33) (see figure 2 & 6) to a battery system (40) of an electrical motor (power unit 19 and motor unit 25, [0036]).
The shroud (22) being removably attachable to the leadframe (see figure 2).
The shroud comprising: a hollow cylindrical portion [0051].  At least one shroud alignment feature configured to (intended use) align the shroud with the leadframe in a predetermined orientation (see figure 2); and at least one connecting feature configured to attach the shroud to the leadframe [0028-0030, 0032, 0045 & 0085].
	With respect to the claims, the intended use of the instantly claimed apparatus is noted, however, the intended use does not patentably distinguish said claimed apparatus over prior art.  The intended use of the claims does not structurally limit the apparatus.  In addition, the prior art apparatus is capable of performing the desired function.  

Allowable Subject Matter
6.	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 2 requires the shroud of claim 1, wherein the hollow cylindrical portion defines an opening along a height of the hollow cylindrical portion, the at least one shroud alignment feature comprising a two slots configured to be aligned with slots of the leadframe, a first slot of the two slots disposed along a first line and a second slot of the two slots being disposed along a second line, the first and second lines having an angle of about 120 degrees therebetween as measured from a center of the shroud.  
 	Claim 3 requires the shroud of claim 2, wherein the hollow cylindrical portion has a base portion disposed in a base portion plane, the at least one connecting feature comprising a plurality of connecting features extending from the base portion and beyond the base portion plane.  
 	Claim 4 requires the shroud of claim 3, wherein the shroud is press fit to the leadframe.  
 	Claim 5 requires the shroud of claim 3, wherein the shroud is clipped to the leadframe.
 	Claim 2 provides sufficient specificity as it describes the slots aligned with the lead frame as clearly illustrated in figure 1A as 20A & 20B. Claims 3-5 are dependent on Claim 2.

7.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727